            Case 2:19-mc-00172-MMB Document 1 Filed 10/22/19 Page 1 of 5



                         IN THE UNITED STATES DISTRICT COURT

                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN THE MATTER OF:                                             MISCELLANEOUS CASE


SEIZURE OF FIFTEEN THOUSAND,
EIGHT HUNDRED AND FORTY-TWO
DOLLARS ($15,842.00) UNITED ST ATES
CURRENCY AND SEVEN HUNDRED
DOLLARS ($700.00) ENDORSED CHECK                             ~O.     /?- /7,:l
                           MOTION TO EXTEND TIME TO FILE
                            A COMPLAINT FOR f'ORFEITURE

       The United States of America ("the government"), by its attorneys, William M.

McSwain, United States Attorney for the Eastern District of Pennsylvania, and Sarah L. Grieb,

Assistant United States Attorney, respectfully requests that, pursuant to Title 18 Cnited States

Code, Section 983(a)(3)(A), this Court extend the time in which the government may file a civil

complaint for forfeiture of the above-listed property and/or to obtain an indictment alleging

forfeiture of the above-listed property for a period of 60 days, that is from October 29, 2019, to

December 28, 2019. In support of this motion, the government avers as follows:

       1.       On June 13, 2019, a total of$16,542 in monetary instruments ($15,842 in united

States Currency (uSC) and a $700 endorsed check) was seized from Shadale Bremmer by the

Cnited States Customs and Border Protection (CBP) at the Philadelphia International Airport.

Bremmer was stopped by CBP at the Philadelphia airport boarding an outbound flight to

Jamaica. The currency was seized and subject to forfeiture under the provisions of Title 31

United States Code, Section 5317 for a violation of Title 31 United States Code, Section 5316.

The entire amount remains in the custody of CBP.

       2.      As required by law, the CBP Fine, Penalties, and Forfeitures (FP&F) Office
             Case 2:19-mc-00172-MMB Document 1 Filed 10/22/19 Page 2 of 5



thereafter sent direct written notice of its intention to administratively forfeit the currency on July

5, 2019 to all persons known to have an interest in the seized currency, including Shadale

Bremmer.

        3.       On July 31, 2019, Shadale Bremmer filed a claim with the CBP seeking to contest

the forfeiture of the seized currency.

        4.       The Civil Asset Forfeiture Reform Act, Title 18, United States Code, Section 983,

et seq. ("'CAFRA"), specifically provides that, within 90 days following the filing of a claim

against seized property, the government must file a civil complaint for forfeiture of the seized

property, as provided under federal law. 18 C.S.C. § 983(a)(3)(A). Also, if the government does

not file a civil forfeiture complaint; list the seized property as being subject to forfeiture in a

criminal indictment; or take other steps necessary to preserve the seized property within the time

prescribed by the statute, the government must release the property and not take any further civil

forfeiture action against the property. 18 U.S.C. § 983(a)(3)(B)(i) and (ii). However, CAFRA

also provides that this Court may "extend the period for filing a complaint for good cause shown

or upon agreement of the parties," pursuant to Title 18, United States Code, Section

983(a)(3 )(A).

        5.       The government is required to file a civil complaint for forfeiture in this case or

an indictment that lists the seized property as being subject to forfeiture, on or before October 29,

2019.

        6.       Accordingly, by this motion, the government requests, and the claimant agrees, to

an extension of time of 60 days, that is, until December 28, 2019, to file a civil complaint for

forfeiture of the seized currency and/or to obtain an indictment alleging forfeiture in this matter.

        7.       The government submits that cause exists to grant relief in this instance. The

government currently is reviewing evidence regarding the seizure of the subject property, and
         Case 2:19-mc-00172-MMB Document 1 Filed 10/22/19 Page 3 of 5



needs to review additional information before it can conclude its investigation. The government

is also working to identify legal and factual issues involving the seizure and forfeiture of the

subject property, so it can fully consider the claim for the return of the seized property. Further,

before taking final action, government counsel must obtain supervisory approval of any proposed

forfeiture complaint or proposed settlement.

        8.      The requested extension of time will allow the parties additional time to discuss

whether settlement of this matter is possible which would obviate the need for the government to

initiate a judicial forfeiture proceeding.

        9.      This is the first request for an extension of time made by the government in this

matter. The government submits that this request for extension of time is made in good faith and

is not intended to unduly delay these proceedings.

        WHEREFORE, based on the foregoing, the government respectfully requests that this

Court grant the motion.

        WHEREFORE, the government respectfully requests that the Court enter an Order

extending the time to file a complaint for forfeiture and/or to obtain an indictment alleging

forfeiture pursuant to Title 18, United States Code, Section 983(a)(3)(A) for 60 days, that is from

October 29, 2019, to December 28, 2019.



                                               Respectfully submitted,

                                               WILLIAM M. McSWAIN
                                               United States Attorney




                                               Assistant United States Attorney

Date:   LQ/_g}_ 1'1
        Case 2:19-mc-00172-MMB Document 1 Filed 10/22/19 Page 4 of 5



                                CERTIFICATE OF SERVICE

       It is hereby certified that true and correct copies of the government's Motion for

Extension of Time to File a Complaint for Forfeiture and proposed Order will be served via first

class mail upon:


                                    SHADALE BREMMER
                                       115 Hayes Ave.                                              (
                                     Chesilhurst, NJ 08089




                                                  ~41-~
                                                    Assistant Cnited States Attorney
        Case 2:19-mc-00172-MMB Document 1 Filed 10/22/19 Page 5 of 5



                        IN THE UNITED STATES DISTRICT COURT

                    FOR THE EASTERN DISTRICT OF PENNSYLV A~IA


IN TIIE MATTER OF:                                          MISCELLANEOUS CASE


SEIZURE OF FIFTEEN THOCSAND,
EIGHT HUNDRED AND FORTY-TWO
DOLLARS ($15,842.00) l.1NITED STATES
CURRENCY AND SEVEN Hu'NDRED
DOLLARS ($700.00) ENDORSED CHECK                            :SO.




                                           ORDER

       A~D NOW, this ____ day of ___________, 2019, upon consideration of

the Cnited States Motion to Extend the Time to File a Complaint for Forfeiture of the above

listed property, pursuant to Title 18, United States Code, Section 983(a)(3)(A), and for cause

shown, it is ORDERED AND DECREED that the motion is GRANTED.

       Accordingly, IT IS ORDERED that the government shall file its complaint and/or obtain

an indictment alleging forfeiture in this matter on or before December 28, 2019.




                                             BY THE COURT:




                                             -----------------
                                             Judge, United States District Court
